OFFICE   OF   THE   AlTORNEY     GENERAL   OF
                                 AUSTlN



                                                         ApI   6, 1999


&-able    Char&m 8. MeXllBn
colmty Attorney
San Anguatlne county
San AllA@letine,
               Texas
    nonorable Charles S. UoUlllan, AprU                   6, lQZ?Q,Page 8


               Xa your'flrst and seoo5d qucettons are 80 e&izbelyre-
    lated we will discusa thcpntogetlmr. Itwlll be notIded that tlie
    statute saya "the wlleotlon or all dellnsuent ad valorem taxes
    + * * Is * * * barred.- We believe It meana only what It says,



                                                                                                   1
    end that IS that only delfnquent ad valoram taxes are barred; aad
    It dose not mea5 that the oolleotion or judgmenta are barred, al-
    thou@ the judgments are ror ad ralorem taxes. The State.8 olaIm
    rm taxes due .and a judepent     in rar0r  0r the State     for  tax88  are
    t3v0dirrerent things. As long a8 It was only a eau8e of action
    ror taxes due, nithout being reduoed to udgmmt, It wa8 8ubjeot
    to anr bertme t& partloular taxpapr l&A tharrtouleptvm8nt
    of those taxes, I+ rhen,It      kou     a jwlvnt     It tlmm8r buamo
    a dlfrerent lclnd ofdebt, whloh was not mbjeot         to them      dmtenarr.
    Ber o rjudg
            e       m aIt twa 8a 0~80o flotlon for We8         duo     but aStar
    juder*nt it ~88 a 6&t      by tlrtuo of. the ju@aut,     ‘rab 4he~ tiMant8
;:-Iof taratIon and tu1aw       were 0 lor&r +liaeotod with         tt. She dir-
    r ennoI8  o wa ll  lplaInedlathe     euo of..rmmrqb lk'rnV~*H11?Zl~,
:," (W. Va. hp. Ct. App.) 48 W.V& 88@, 87 8tiFf,W& I#@Lt--8Lb,'mr
$;~ follorr      ~,
ii
_._'                 ‘Ilo  ma tterwh8t th e .muo   0rleti0n.w
               rQioh that Judgment rested, tbr law I8 well
               uttled     ttmt, whatever that au8e or aotlen
               wu', it 18.mtw~d, olued, urd 4wnnloa-~Ix,.::~~-       '~,.
               r&at per8o581 JudgPrntr for,jgrn a perroarrt:
               jtu@unt Is huered       upou rof oauu ~Oi,~~,
:              that oawe oannot k ydo         udo   .tho Ub$qot     of
               l.~mit,        a n6
                                 th ojt& p nt
                                           is.t~erurtor                           th oa tlo
               tUt       Oi   @e   d&t8        O? the    pattb8,            -   OOmt~tUtU
               6 Oc* debt,    Of thr hi@WJt digPitt 6108%B&thO
               rtatute of llmItath5s on tam orI.i&al ~oauu of
               dlOll.      Suoh 18 ,tha gosore 18~. 16 k. b.By.
               &a. Law, 83fbsmum.        Jwlgm. 8eO8. Blb4lV.   By
               the judgment th8 d0bt Is Wmnged       Into a utter
               or record and merge6 lathe ju54pxtt, and th8
               $kLinUft’8          r8mJd~‘Is      upon    th0      l8tter        84W@w
               mu10       lt remalq8 la mroo.*                  'The orl@lnal
               Ohio. h88, by bei.agsaed Open Rid mer8ed ti the
               .jud&ment,lost it8 ri$al1* m& lxpeaded it8
               r0r00 and effeot.1 ala& Jadgn. se8. 694."

               The 8trtlit8  15 qu88tiOP    *a8 SMUd   in loti,  ad   the j&j-
    1(Df8 for taxe8 that you rarer to wem obtalud          by the State prior
    to that time, 8ome being obtaIno(l      prior to 191.9,and t bar8 roforrrd
    ;Q&   your 88eond questian being obtalmd after 1910 but betom
            Ii the Le&J.atqre had Intmidbd for the oolleotlon~Or juddp
    wti   ior taxer    to be barred   it would  ham  8al6 86, iostead   of nere-
                                                                                              ‘.
Eimorable Charles S. McXlllan, April 6, 1939, Pa&e 9,


ly eaylng "the oollection oi all deli.npuontad Yaloremtaiee due”
wire to be barred.
            We do not believe that the Le@tlature intended for thi8
8witUte   to apply to jUdg!MntS already in eXiStmoO  at the time it
wa8 pa88ed;   and, therefore, our answer to both your first quutlon
and your 8ew5d qUe8tion 18 “no”.
                                                  .
            We will mw endeavor  to finswerporn third qwstlon. Wo
umm     you hare rercreaoe to Art$ole 553.2of the BevI8od Civil stat-
utes, aloh      read8 a0 fOuOW8:




          The eonstrahIai              that     thi &es           ootmtnham plao.4on ohis
$&ol.a   ls   Sqm88Oa        In   86   Tex.     atlr.    409.     as      folluwsc

                     ‘sy   its torso      &Is      etatut.        applied        b&t&i
          proa*adlag8torarl~in4aot~~                                   oiljuaguat8.
          Au6    it    O-X-0684        ban              aotlon        where     oxeou-
                               -ii xwghtattorrtho l
          t1Qa has n0t lm3ue4,~lt                     *
          plratlorrof ten yoam tram th8. date ,of the.
          JQQP-t.
                     "A&hou@ the 8htUte                  -8           m    provirion
          for    a    oue inub.loh UmailOn                      ha8    issutMfEy
          analog)Qt l8 hold that an aotlon is Barred.~rt.-
          the apQmtIotl of tm yean tram the bate whbn
          the la& exomtioa luud.'          -
    Bonarable Cbarlei Si MoMillan. April 6, 1959, pase 4


               v&thin thi8 state, where axeontlon baa not i8-
               suedwithin twelve month8 after the rendition
               of the judgamt, amy be revived by mire faolae
               or an aotlon of debt bnmght thereon wIthIn tan
               rear8 after tb date of suoh julgamt, and nd
               after.’ Rev. St. aI% s581. mU# 1hitatiOSI 18
               express where exeo.utlonha8 not i88UOd within
               12 -thS,   but Where OXeOUtion h88 80 i88td no
               peed        Or aIIit8tiO5 18 erpre88iy pre8OrIbkd.
               But 110rea8on is seen why the      Legislature
                                                           should
               pro8orlbo     a llaltation   in the on8 oeu         and nd




               outlon or the lmt aot of bilI6ako0.~                         +

    ,+lrt,   SPuklRg thnntgh chfbr-al8tIoa P@llp~,.msdi’
                                              ,. .:1
                   Wo hare acmr had i otatiate,amhaye no6
               Row, oxpmr*ly      lOr DIr q th ep er io d
                                                        dt limita -’
                               tr,01
               tlo n fo r 8n a 0    to 1r evit*a judep mt up o n
              ~,wh lc k alxaautlonhacr
                           n             duly lsmxa& ,%9 e..     :
               statuteupon tho subjest   rol8t.sto jud~~8
               upon*lQsxeuutlonhae.mBt@o       mm&     Isru
               eneote6 at an early     , ia &eU beM~yent
               ArbIole 6696."          l aowArd01e

    &th, 6aU Of Oi&JIV8.~tt+8
     ~s~6ortWorth,the     oourt* apm
L

                   ~Aooordtngly, t&t&    yur p&la6 of liml-
               tetIoJl
                     pre8Orlbea in Art. sssa lr"lppllo&N
               exqeut~onba8.bua lsauod 08 the judgmht .seIIQlt
               .toBo syrlwl, bnd 18 mdo         fo nd tror the &at.
               Of th0 18=StW.'Of       the Oti~OUtitiR."

~~..hYO      &ttR   t&08@ l.rSttbrOi QWtit&OIlS t0      dioirtbt                th. OOUXt8
: Mfer to an&tituddor the preemt &Mole              W.ar            a   datute       OS lbi-
  -tioa..    ;




                                                                        .
                                       .
'IXonqa~er~rles                   8. MaMIllan; April 6, 1939, Page 5


                     "The dootdne that lache8 ie not Imput-
                able ta the mvernumnt waa a aontrolllng raa8on
                ror tha rule that 1ImItation did not apply to
                tha rrfate,u31l138a
                                  Itwae Inoluded. The oonsldep
                ations ofriae pub110 polIoy which were 8uppoeed
                to uphold this doatrine rested upon the theory
                that ths headofthegnvermnt      wa8 en&roeead
                with the oare8 002 duties of state, and that the
                public should not tbsrefore wrier by rea8ooqof
                the negllgonoo 0r his sonante. DiOO~3~4Illg thb
                QUUtiO5, the 8Upre           OOUl’t Of tb &it&     8kt@8
                U8* 4hl8   lW~.t         ‘fa   9 -      UntetIYo  goruln$ :.
                wd     whore   tlm people Q no ?= ad oeuuot u&i&
                l b&,    rfum tiir       per       18 delegated t0 oShq~8,'                              -
                Urd aU8t Or ~~88i~.bO                      mroi@@d              bJ.thQ,           if.
                OSUOiS~et                  al, th0 mu008               .r0reppw               thO80
                pl’b0ifi.S               18 ,-4      OogWt.’                %&    Ya ‘%oSpSW,
                96U&(L89.                   T&    prIa8&plu nferreatow~~:.~~
                b o b i@Lo th e.m                  to th elffwtth e no ’tJ& k ~~
                xulmagninstelegorernwat.It~~on~~
                pr&naiplo epplioabb allb~ t04l                                  (lordfrPmt8
                aeoo~arlif eotiog thxtm& auwrow   ~ag~ts,'~d,
                eiite+al    the prsmvetlon
                                    to      of the Interests
                and pmp8rg 0s tho publio, thattha stetUt0  cb
                e Stat0 proaorlbfaggmlo& 0rtIw wlthln whloh.
                rights           aust bo awerted ero'held not to abreoo
                fib      Ot6tO~     it8eli n!kbU       U3XOS84               dW&UktO&*

l[oth6 0a8a of Dolte Cotintyva* Blaokburn,~lOO Tax. Sl, @S 8.W..4l9,
tw   W,tUt      8834:

                           -Ia     the     088s   0s BMm         me     8~04,         w    Pa.
              . 4!?1,148.W. e(B,ca Qubtt~tn%&thavo                   beat
                left  by pUlOU8     400 1 SIOW as Q Whether or ati
                tbs StitUtO rune agairuttha8tata inp+WMl
                WtiOWWbOA       Sllitl&~illit8  &iVOlWUMltal.    0 Wity
                waore~ed,and        Itwao~heldthntmaro 81Ye a00
                Of8O~OfthOS~tQtO8OS              th0 aubjeotan& OS-
                pro86 p~0dht~8 0s 0th0mtheth0                 ro10e4 not
                b a rth estate   didaot lffeot th 8    n2i.a   0s the
                Oapwo.la*fhiohO~~~~'8Ot~~~toa
                ths  OQUY&IOII   Of SWh    SwUt08t~    680;    a80,
                Staalo~ ~a.8dtalby,       86 'hr. SS6, 19 8.U. X64?
                ro tb8 eati00r ~001~8~ YL ~IUZSO~~, 56 sw.
                614, it wu .broedly     state6thht t+       8tatUte  did
                 not run ag8lwt’   a oounty~               for        the   raa8f~n       that,    ,kt
                 W(LII e part 0r the
             ~.~ Of’168   ppt-nta
             .- the’lm8uu$ty               that                                            .~.
Eonorable Cbarlea 8. HoMlllan,,April 6, lW%,         Page 6
                    .

         Tekas Central Railway Go. vs. Travis County,
         68 Tar. 18, the prlnoiple was limited to oases
         *where the sovereignty 18 substantially Inter-
         satedin    8114 VerteU with the fight and ownar-
         ship ot the aubjeot matter In litigation and
         whIah.18 8oughtto be 8Ub~eOtOd to tha opara-
         tlon Or the 8fatute8 of lImltatlone,* axd It
         mas, In effeot, he&i thqt ln oth8r ola8ses 0s
         case8   the statuto  Opl-ilte8 ~agaIn8t OOlmtIe8.
         Thio Ui8tinotion reemr%        be gewrall~ ob8oned
         withr8$weaoetomuaioipal oorparetlow  anb to                .
         protut 06W.8 or aatioa auutod by tlwr WIna
          ‘thef 8r o OS l p b lI0    Oa t=*, ,a d   8mh   es p m-
                                                                    -
         td8   PUXOri.   t0   &WYOlUWUt~   -8.-